DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6-25, drawn to an acquisition step of acquiring a recording condition, classified in B41J2/04558 and/or B41J2/04561.
II. Claims 31-33, drawn to a determination step of determining one drive pulse to be applied, classified in B41J2/04558-04591.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has a utility of determining the current state of discharging/recording characteristics, whereas subcombination II has a utility of determining a particular drive pulse that achieves target recording conditions.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Upon election of either of Groups I-II above, Applicant must further elect one of the following patentably distinct Species:
Species A:	directed towards a liquid discharge method using a drive pulse exemplified by Fig.  3 (corresponding to at least claims 2-3);
Species B:	directed towards a liquid discharge method using a drive pulse exemplified by Fig. 5A (corresponding to at least claims 2, 4); and
Species C:	directed towards a liquid discharge method using a drive pulse exemplified by Fig. 5B (corresponding to at least claim 36).
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics of such species.  Specifically, each of the above species utilizes a different drive pulse. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the above species requires a different field of search (different search strategies, different search queries, etc.).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Upon election of Group I above, Applicant must further elect one of the following patentably distinct species:
Species 1:	directed towards a liquid discharge method in which a discharge amount of the liquid from the nozzle is acquired as the recording condition (corresponding to at least claims 7-9);
Species 2:	directed towards a liquid discharge method in which a discharge rate of the liquid from the nozzle is acquired as the recording condition (corresponding to at least claims 10-12);
Species 3:	directed towards a liquid discharge method in which a drive frequency of the drive element is acquired as the recording condition (corresponding to at least claims 13-15);
Species 4:	directed towards a liquid discharge method in which a coverage of the dot formed on the recording medium by the liquid discharged from the nozzle is acquired as the recording condition (corresponding to at least claims 17-19);
Species 5:	directed towards a liquid discharge method in which an oozing amount of the liquid into the recording medium by the liquid discharged from the nozzle is acquired as the recording condition (corresponding to at least claims 20-22); and
Species 6:	directed towards a liquid discharge method in which a bleeding amount is acquired as the recording condition (corresponding to at least claims 23-25).
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics of such species.  Specifically, each of the above species varies the time of the second potential according to a different recording condition. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the above species requires a different field of search (different search strategies, different search queries, etc.).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

	Upon election of Group I above, Applicant must further elect one of the following patentably distinct species:
Species W:	directed towards a liquid discharge method in which a time of the third potential in the second drive pulse is shorter than the time of the third potential in the first drive pulse (corresponding to at least claim 26);
Species X:	directed towards a liquid discharge method in which a potential change rate of the second drive pulse during a change from the third potential to the first potential is greater than the potential change rate of the first drive pulse (corresponding to at least claim 27); and
Species Y:	directed towards a liquid discharge method in which a time of one cycle in the second drive pulse is longer than the time of the one cycle in the first drive pulse (corresponding to at least claim 28).
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics of such species.  Specifically, each of the above species changes different parameters of the drive pulse according to variations in the time of the second potential. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2 and 5 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the above species requires a different field of search (different search strategies, different search queries, etc.).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853